DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima (US 2008/0204774).
With respect to claim 11 (similarly claim 1), Matsushima teaches an information processing apparatus (e.g. client terminal device(s) 20 Figs 1-2, 5-6 [0026])  for requesting an image forming apparatus to print a document (e.g. which instructs the printing operation based on data 
receive a position of a specific color area (e.g. receive a position of a designated area 51 Fig 5 [0044] i.e. a designated area 51 is a partial area of the document data 50, see also [0055] and [0061]) printed with a specific color (e.g. to be designated for implementing the specific color conversion processing [0044] suggest that area 51 is printed with a specific color, see also Fig 6 [0049]); and 
send information of the specific color area including the received position of the specific color area and data of the document to the image forming apparatus (e.g. print data 52 including information of the specific color area including the received position of the specific color area and data of the document is transferred to the RIP server 30 through the communication network [0045]-[0046], for further processing of the print data 52, and after the processing, output data 57, generated as the result of the abovementioned processing, is transmitted to the image forming apparatus 40 [0051], see also Fig 7 S105 and Fig 8 S211).
With respect to claim 12, Matsushima teaches a printing system (e.g. the system of Figs 1, 5-6) in which an information processing apparatus (e.g. in which client terminal device(s) 20 Figs 1-2, 5-6 [0026]) requests an image forming apparatus to print a document (e.g. instructs image forming apparatus 40 to print document 50, as suggested in [0026], [0044]-[0045]), wherein the information processing apparatus comprising a first hardware circuitry (e.g. the client terminal device(s) 20 comprising a control section 21 including a CPU (Central Processing Unit) 21a Fig 2 [0027]) that implements to: 
receive a position of a specific color area (e.g. receive a position of a designated area 51 Fig 5 [0044] i.e. a designated area 51 is a partial area of the document data 50, see also [0055]) printed with a specific color (e.g. to be designated for implementing the specific color conversion 
send information of the specific color area including the received position of the specific color area and data of the document to the image forming apparatus (e.g. print data 52 including information of the specific color area including the received position of the specific color area and data of the document is transferred to the RIP server 30 through the communication network [0045]-[0046], for further processing of the print data 52, and after the processing, output data 57, generated as the result of the abovementioned processing, is transmitted to the image forming apparatus 40 [0051], see also Fig 7 S105 and Fig 8 S211), wherein the image forming apparatus comprising a second hardware circuitry (e.g. image forming apparatus 40 comprising a control section 41 including a CPU 41a Fig 4 [0041], see also [0042] where the server software are included in printer 40) that implements to: 
receive the information of the specific color area and the data on the document (e.g. the data receiving section 32 receives the print data 52 sent from the client terminal device 20 (Step S201) [0059]); convert the specific color area into image data of a predetermined color based on the received information of the specific color area (e.g. rasterizes the print data 52 to create the raster data 54 (Step S205) [0061]); extract an image in the specific color area from the converted image data (e.g. extract an image containing number “6”, see Fig 6 [0062]); convert the extracted image of the specific color area to the predetermined color (e.g. the image creating section 35 calls the color correcting section 34, so that the color correcting section 34 conducts the special color conversion processing inherent to the designated area 51 by employing the standard profile and the differential profile, both controlled by the profile controlling section 33 (Step S209) [0064]); and generate the image data of the predetermined color, in which the converted image of the specific color area is disposed (e.g. the image creating section 35 combines the normal depicting area 55, to which the normal color conversion processing is applied on the basis of the image processing attribute determined .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (US 2008/0204774) in view of Schindler (US 2015/0208746).
With respect to claim 2, Matsushima teaches the non-transitory recording medium according to claim 1 including sending information of the specific color area including the received position of the specific color area and the received data of the document to the image forming apparatus (e.g. print data 52 including information of the specific color area including the received position of the specific color area and data of the document is transferred to the RIP server 30 through 
However, Matsushima fails to teach wherein the computer program further executes steps of: receiving a size of the specific color area at a time of printing; and sending information of the received size of the specific color area and the received data of the document to the image forming apparatus.
Schindler teaches receiving a size of the specific color area at a time of printing (e.g. Figs 2-3 disclose a screen 10 to receive a size of a specific color area at the time of printing, as a design parameter, see Figs 2-3 [0103]-[0110], claims 17 and 27); and sending information of the received size of the specific color area and the received data of the document to the image forming apparatus (e.g. sending the finished print parts, i.e. information of the received size of the specific color area and the received data of the document to printer 14, as suggested in [0124]-[0125], see also claims 17 and 27).
Matsushima and Schindler are analogous art because they all pertain to a computer device creating a document/file containing setting parameters and sending the print data/file to a printer to perform printing according to the included settings. Therefore, it would have been obvious to people having ordinary skill before the effective filing date of the claimed invention to modify Matsushima with the teachings of Schindler to include: wherein the computer program further executes steps of: receiving a size of the specific color area at a time of printing; and sending information of the received size of the specific color area and the received data of the document to the image forming apparatus, as suggested by Schindler. The benefit of this modification would be to allow the system to perform printing according to the settings set by  the user, thus increasing the user satisfaction.
With respect to claim 3, Matsushima in view of Schindler teaches the non-transitory recording medium according to claim 2, wherein the computer program further executes steps of: causing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.